DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bardin (US 2021/0188011) in view of Ackermann (EP 2191984, with English machine translation).
Regarding claim 1, Bardin discloses a tire having a circumferential groove (see evolving cut 2) comprising a narrow groove portion (see 21) opening to the surface of the tread and a widened groove portion provided at the groove bottom (see 22)(see Fig. 1, 2).  
As to the groove width ratio, Bardin teaches the narrow groove portion has an example width of 1 mm ([0037]) and the widened portion has an example width of 4.5 mm ([0039]). While this yields a W2/W1 ratio of 4.5, which lies just outside the claimed range, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the width ratio as 1.5 to 4.0 since (1) the claimed range and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to adjust the widths to provide sufficient drainage and rigidity/wear properties (see MPEP 2144.05, part I; also [0001]) and (2) Ackermann, similarly directed towards a tire tread having submerged grooves, teaches configuring the narrow portion with width of 1 to 4mm to provide support effect ([0004-0006]) and the wide section with width of 3 to 20mm to reduce tears ([0002,0014]), said width values suggesting a width ratio that overlaps the claimed range (ratio range is 1 to 20). 
As to the area, Bardin teaches a groove depth of 19mm ([0038]) wherein the widened portion has height of 7mm ([0039]) Given the example dimensions, the upper 50% of the groove has an area of 9.5 mm2 (1mm width * 19/2) and the lower 50% of the groove has an area of 34 mm2 (4.5 * 7 + 1*(19/2-7))--yielding an area ratio of about 3.6 (34/9.5) that falls within the claimed range. Ackermann also discloses groove dimensions that yield areas that overlap the claimed range--a narrow part of 1 to 4mm, a wide part of 3 to 20mm, and narrow groove section that extends 30 to 60% of the profile depth ([0006-0014; for example, 1mm width narrow, 4mm width widened, and 50% depth yield an area ratio of 4.0). In modifying the widths as disclosed above, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have satisfied the area relationship as claimed since the dimensions disclosed by Bardin and Ackermann yield areas that overlap with the claimed range. One would have been motivated to enhance drainage, wear and rigidity properties of the tread. 
The groove area changes in the circumferential direction (see protuberances 5 that occupy up to 50% of the widened portion width).
Regarding claim 2, Bardin teaches a narrow groove width of 1mm ([0037]) and Ackermann teaches a narrow portion width of 1 to 4mm ([0006]).
Regarding claims 3 and 9, Bardin teaches a widened portion width of 4.5 mm ([0039]) and Ackermann teaches a widened portion width of 3 to 20mm ([0014]).
Regarding claims 4 and 10, Bardin teaches a land portion defined by a plurality of the circumferential grooves, wherein the land portion comprises a block (10) divided by a plurality of lug grooves (40) that intersect the circumferential grooves. The circumferential groove has a local maximum value and a local minimal value as the cross-section changes along the pitch length (see Figs. 1-3).
Regarding claims 5 and 11, a plurality of lug grooves is provided (see 40) with a first cross-sectional area S1 provided at the portion adjacent the groove opening and a second cross-sectional area S2 provided at a portion intermediate between groove openings (see Figs. 1-3). 
Regarding claims 6 and 12, the protuberance occupies 50% of the widened portion width--this yields an S2/S1 ratio of 2.0 (see Fig. 2 vs. 3, and [0044]).
Regarding claims 7 and 13, areas S1 are smallest and areas S2 are the largest (see Fig. 1). 
Regarding claims 8 and 14, Bardin teaches an example widened portion height Hc of 7mm--which yields a widened starting position of 0.63 (depth = (19-7)/19). Ackermann teaches a narrow section depth of 30 to 60% of the groove depth ([0007]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bardin (US 2022/0080777, Figs. 7-8), Zivkovic (US 2020/0180363, Figs. 4-5), and Cambon (US 2018/0345736) disclose grooves having widened portion with varying cross-section.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749